Citation Nr: 0125903	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling prior to August 
29, 2000, and 50 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a May 2000 decision, the Board of Veterans' Appeals 
(Board) adjudicated the veteran's appeal identified as 
entitlement to an increased rating for PTSD.  For the reasons 
and bases set forth in a separate document, the Board has 
vacated that May 2000 decision.  The case is again before the 
Board for a de novo review of the merits of the veteran's 
claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's PTSD is productive of flashbacks, 
irritability, nightmares, difficulty with concentration, a 
restricted affect, a sad mood, guilt, emotional numbing, 
anhedonia, hypervilance, avoidance of reminders of his 
Vietnam experience with an indication of a startle reaction 
associated with the noise of Huey helicopters.  

3.  The veteran has not demonstrated evidence of disruption 
of normal speech patterns, comprehension, memory, judgment or 
the ability to think abstractly.  

4.  Prior to August 29, 2000, the veteran's PTSD was 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.

5.  Since August 29, 2000, the veteran's PTSD has been 
productive of occupational and social impairment with no more 
than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD were not met prior to August 29, 2000.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130 Code 9411 (2000); 66 
Fed. Reg. 45620 (August 29, 2001).  

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD were not met from and since August 29, 2000.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.130 Code 9411 (2000); 
66 Fed. Reg. 45620 (August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the veteran's case, the preponderance of the evidence is 
against the assignment of a higher rating for PTSD, either 
before or after August 29, 2000.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

In this case, a February 1997 rating decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from November 14, 1996.  A February 2001 rating 
decision assigned a 50 percent rating, effective August 29, 
2000.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed effective November 
7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) prior to the 
veteran's claim on November 14, 1996.  Consequently, any 
earlier version in the law does not apply to the veteran's 
case.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher evaluation of 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The clinical evidence of record supports a finding that the 
veteran's PTSD is productive of flashbacks, irritability, 
nightmares, difficulty with concentration, guilt, emotional 
numbing, anhedonia, hypervilance, avoidance of reminders of 
the Vietnam experience with an indication of a startle 
response associated with hearing Huey helicopters.  

At the January 1997 VA examination, the veteran indicated 
that he had depression, tension, nervousness, fearfulness and 
problems with his concentration.  His affect was noted to be 
blunted at times.  The was diagnosed with PTSD, chronic, 
moderate in degree.  Treatment records from March 1995 
through 1997 show the same level of disability.  However, 
clinical examinations have shown no evidence of disruption of 
normal speech patterns, comprehension, memory, judgment or 
ability to think abstractly.  In addition, although the 1997 
examination shows that the veteran's affect was somewhat 
restricted, he has not been shown to have a flat affect.  

The veteran has indicated a response to the noise of Huey 
helicopters that, in essence, may be considered a panic 
reaction.  He provided testimony along with a witness 
statement to the effect that at the sound of a Huey 
helicopter, he would sweat and shake uncontrollably.  He also 
testified that he experienced this reaction about twice a 
week because a little airport was located not too far from 
his residence.  However, there is no objective evidence of a 
true panic reaction occurring more than once a week.  

In addition, at the December 1999 VA examination, the veteran 
reported symptoms consistent with insomnia, anhedonia, 
problems with concentration and thoughts of death.  The 
report of the December 1999 VA examination shows that the 
veteran appeared to have some deterioration in occupational 
functioning that was related to his inability to manage his 
chronic irritable moods; it contains a Global Assessment of 
Functioning score of 53. 

In addition, the veteran has reported having difficulty with 
social relationships.  In particular, at the July 1999 Travel 
Board hearing, he testified that he did not hire anyone to 
work with him in his upholstery shop partially because he did 
not feel he could get along with anyone else.  He added that 
he had conflicts with customers as well.  Nevertheless, he 
did indicate having a long-term relationship with his girl 
friend and her family.  In addition, he described some coping 
techniques that he had developed to tolerate the stress in 
the household.  For example, he reported that he would sit on 
the porch or go to the office when family members were upset.  

Although the veteran has shown PTSD with some evidence of 
restriction of affect, anhedonia, a sad mood and some reports 
of problems with others, I find that the preponderance of 
evidence does not show a disability picture that more nearly 
approximates the next higher evaluation of 50 percent prior 
to August 29, 2000.  

The January 2000 VA examination report, on which the current 
50 percent disability evaluation is based, supports the 
assignment of no higher than the current 50 percent rating.

The January 2000 VA examination report does not show the 
presence of suicidal ideation; obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or spatial disorientation.  It 
was not shown that the veteran's speech was intermittently 
illogical, obscure, or irrelevant.  Rather, it was described 
as normal in rate, and goal-directed.  

The veteran did have some impaired impulse control, and 
difficulty in adapting to stressful circumstances.  He 
reported that, although he had continued to work, he had made 
a decision to sell his business.  He felt that he no longer 
had the patience to do the custom work, but was able to do 
simple repair jobs that were not lucrative enough to sustain 
his business.  He spent a lot of time in his shop, but only 
worked about 30 hours per week.  

There was also some neglect of personal appearance and 
hygiene, in that the veteran was described as unkempt.

Difficulty, but not inability, to establish and maintain 
effective relationships was also described.  The veteran 
indicated that he had ended his relationship with his fiancée 
approximately 6 months earlier, and was living in an 
apartment at his shop.  He was not then involved in a 
romantic relationship.  His children were adults.  He did, 
however, maintain contact with his youngest son, with whom he 
had a fairly good relationship.  He reported that he did not 
like to be around people and engaged in almost no social 
activities. 

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Initially, I 
note that the veteran has not required any recent 
hospitalizations for his service-connected disability.  

In July 1999, the veteran provided testimony to the effect 
that he is a self employed upholster and testified that since 
the onset of his PTSD symptoms, he has experienced a decline 
in his business.  He stated that whereas in the past he would 
enjoy doing complete custom upholstery, he could no longer do 
that.  Instead, he must take on smaller jobs because of his 
PTSD.  Because of this he has experienced a loss of income.  

However, he also testified that that most days, he was able 
to work from 8 to 5.  In addition, the veteran reported that 
he worked about 5 hours a week as a veteran's service 
representative.  The January 2000 examination report 
indicates that he was then working about 30 hours per week at 
his shop.  Although he is not able to maintain substantially 
gainful employment at the same level as he could in the past, 
the ratings assigned reflect some degree of impairment of 
earning capacity.  The veteran has not demonstrated that his 
PTSD is productive of marked impairment of his vocational 
activities.  In view of the foregoing, I find that a higher 
evaluation based on an extraschedular rating is not warranted 
at this time.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  

I am satisfied that all appropriate development has been 
accomplished under both the statute and the regulations 
recently promulgated to effectuate the statute, see 66 Fed. 
Reg. 45620 (August 29, 2001).  The veteran's recent VA 
outpatient treatment records have been retrieved.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  In 
addition, development made pursuant to the Board's October 
1997 remand has been accomplished to ensure the completeness 
of the current record.  

Also, the statement of the case and supplemental statements 
of the case advised the veteran of the pertinent law and 
regulations as well as the bases for a grant of the next 
higher evaluations for his service-connected peptic ulcer 
disease.  Likewise, the veteran, in August 1999 and again in 
2001, was advised that he could submit additional evidence 
and was referred to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Because the Board does not find a basis in the evidence for 
the assignment of a higher disability evaluation for any of 
the period from November 14, 1996 to the present, it need not 
address whether the appeal originated from the February 1997 
rating decision that granted service connection and assigned 
the initial disability evaluation, or whether the appeal 
originated from an April 1997 claim, as noted in the October 
1998 SOC and the Board's October 1999 remand.  In either 
event, the rating would remain the same.  


ORDER

An increased rating for PTSD is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

